Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of  claims 1-13 and 16-25 in the reply filed on 03/22/2021 is acknowledged.
Claims 26-27, 29 and 31-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/22/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  5, 6, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is rejected for the recitation of “the batting based changes” in line 2. It is believed Applicant intended to recite “the batting based on changes”. Applicant is advised to take corrective action. 
Claim 10 is rejected for the recitation of “…to at least heat based of increases in humidity”. It is unclear exactly what Applicant intends to claim by such a recitation. Examiner believe Applicant intended to recite “…to at least heat based increases in humidity” and has examined the claim as such. Applicant is advised to take corrective action.
Claim 11 is rejected for the recitation of “…to at least heat based of increases in humidity”. It is unclear exactly what Applicant intends to claim by such a recitation. Examiner believe Applicant intended to recite “…to at least heat based increases in humidity” and has examined the claim as such. Applicant is advised to take corrective action. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13, 16-19 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kapsali et al. (PG Pub. 2015/0140886) in view of Russell (Handbook of Nonwovens, The Textile Institute, Woodhead Publishing Limited, pp. 72-75, 2007).
Regarding claims 1 and 12, Kapsali et al. teaches self-regulating insulative batting comprising a blend of plurality of fibers including functional fibers and non-functional fibers with the fibers being nonwoven. The functional fibers are configured to self-regulate at least one insulative quality of the batting based on changes in at least one environmental condition interacting with the batting. Kapsali et al. are silent regarding the claimed fibers being substantially vertical along a thick ness direction of the batting. However, Russell teaches vertically lapping nonwoven (which equates to the plurality of fibers being nonwoven and oriented substantially vertically along a thickness direction of the batting) in order to improve recovery compression and elastic recovery of the fabric. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the substantially vertically oriented fibers of Russell in Kapsali et al. in order to improve recovery compression and elastic recovery of the fabric. 
Regarding claim 2, the batting is in the form of a sheet extending along width and length directions. 
Regarding claim 3, the functional fibers are configured to self-regulate the insulative quality of the batting with respect to heat based changes in at least one environmental condition interacting with the batting.
Regarding claim 4,
Regarding claim 5, the functional fibers are configured to self-regulate the insulative quality of the batting based on changes in humidity of an environment interacting with the batting.
Regarding claim 6, the functional fibers are configured to self-regulate the insulative quality of the batting with respect to at least heat based changes in humidity of the environment interacting with the batting.
Regarding claim 7, the functional fibers are configured to self-regulate the insulative quality of the batting with respect to at least heat based changes in humidity of the environment interacting with the batting by varying the thickness of the batting as the fibers are oriented vertically and therefore the batting gets thicker and thinner when the fiber crimps and uncrimps. 
Regarding claim 8, the functional fibers are configured to vary the thickness of the batting by self-varying their length along the thickness direction based changes in humidity of the environment interacting with the batting by varying the thickness of the batting as the fibers are oriented vertically and therefore the batting gets thicker and thinner when the fiber crimps and uncrimps.
Regarding claim 9, the functional fibers self-vary their length along the thickness direction by forming a crimp therein or increasing a crimp thereof. 
Regarding claim 10, the functional fibers are configured to decrease the insulative quality of the batting with respect to at least heat based increases in humidity of the environment interacting with the batting by decreasing the thickness of the batting. 
Regarding claim 11, the functional fibers are configured to decrease the insulative quality of the batting with respect to at least heat based increases in humidity of the environment interacting with the batting above a predetermined threshhold humidity as is determined by the polymer selection by decreasing the thickness of the batting. Again the thickness of the batting varies as the fibers are oriented vertically and therefore the batting gets thicker and thinner when the fiber crimps and uncrimps.
Regarding claim 13, the previous combination is silent regarding the claimed denier and teaches the fiber length is dependent on the use intended. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at the claimed denier and fiber length as adjusting such is known in the art in order to affect the fiber properties and crimping. 
Regarding claim 16, the functional fibers include a hygroscopic and a non-hygroscopic component [0061]. 
Regarding claim 17, Kapsali et al. teach the fibers can be bound using a binder (PG Pub. 2015/0140886 which is incorporated) and it is well known in the art to use binders including binder fibers to adhere fibers and therefore it would have been more than obvious to one of ordinary skill in the art to use binder fibers as the non-functional fibers and arrive at the claimed invention.
Regarding claims 18-19, the non-functional fibers comprise synthetic fibers  including polyester fibers [0072]. In the alternative, it would have been obvious to one of ordinary skill in the art to use any synthetic fiber including polyester based upon the teachings of Kapsali et al. [0071]. 
Regarding claim 21, the functional fiber comprise at least 15% of the blend of fibers [0072]. 
Regarding claim 22, the previous combination teaches an article comprising the self-regulating insulative batting according to claim 1. 
Regarding claim 23, Kapsali et al. teach a number of uses for the article as taught including garments, medical textiles and domestic cover textiles so it would have been obvious to one of ordinary skill in the art to arrive at the claimed outerwear, clothing, sleeping bag or bedding. 
Regarding claim 24, Given the teachings of the previous combination it is clear the article is configured to be used by a user such that a micro climate interacting with the batting is formed between the user and the self-regulating insulative batting extending along a thickness direction. 
Regarding claim 25, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the article such that an outer protection layer prevents the environment exterior of the self-regulating batting from interacting with the self-regulating batting as Dugan teaches use of the fabric in jackets and batting is known in the art to be enclosed with an outer layer in order to optimize regulation of the batting.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kapsali et al. (PG Pub. 2015/0140886) in view of Russell (Handbook of Nonwovens, The Textile Institute, Woodhead Publishing Limited, pp. 72-75, 2007) in view of Dugan et al. (PG Pub. 2017/0145602).
Regarding claim 13, The previous combination is silent regarding the claimed fiber denier and fiber length. However, Dugan et al. teach fibers with a denier of 0.5-100 denier and . 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kapsali et al. (PG Pub. 2015/0140886) in view of Russell (Handbook of Nonwovens, The Textile Institute, Woodhead Publishing Limited, pp. 72-75, 2007) in view of Siniscalchi et al. (EP 0297199).
Regarding claim 20, The previous combination is silent regarding the claimed siliconized fibers. However, Siniscalchi et al. teach synthetic fibers which comprise siliconized fibers in order to provide a soft nonwoven. It would have been obvious to one of ordinary skill in the art at the time of the invention to use siliconized fibers of Siniscalchi et al. in the previous combination in order to provide a soft nonwoven and arrive at the claimed invention. 
Claims 1-13, 16-19 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Dugan (PG Pub. 2017/0145602) in view of Russell (Handbook of Nonwovens, The Textile Institute, Woodhead Publishing Limited, pp. 72-75, 2007).
Regarding claims 1 and 12, Dugan teaches self-regulating insulative batting comprising a blend of plurality of fibers including functional fibers and non-functional fibers with the fibers being nonwoven [0011, 0020 and 0044]. The functional fibers are configured to self-regulate at least one insulative quality of the batting based on changes in at least one environmental condition interacting with the batting. Kapsali et al. are silent regarding the claimed fibers being substantially vertical along a thick ness direction of the batting. However, Russell teaches vertically lapping nonwoven (which equates to the plurality of fibers being nonwoven and 
Regarding claim 2, the batting is in the form of a sheet extending along width and length directions. 
Regarding claim 3, the functional fibers are configured to self-regulate the insulative quality of the batting with respect to heat based changes in at least one environmental condition interacting with the batting.
Regarding claim 4, the functional fibers are configured to self-regulate the insulative quality of the batting with respect to moisture based changes in at least one environmental condition interacting with the batting.
Regarding claim 5, the functional fibers are configured to self-regulate the insulative quality of the batting based on changes in humidity of an environment interacting with the batting.
Regarding claim 6, the functional fibers are configured to self-regulate the insulative quality of the batting with respect to at least heat based changes in humidity of the environment interacting with the batting.
Regarding claim 7,
Regarding claim 8, the functional fibers are configured to vary the thickness of the batting by self-varying their length along the thickness direction based changes in humidity of the environment interacting with the batting by varying the thickness of the batting as the fibers are oriented vertically and therefore the batting gets thicker and thinner when the fiber crimps and uncrimps.
Regarding claim 9, the functional fibers self-vary their length along the thickness direction by forming a crimp therein or increasing a crimp thereof. 
Regarding claim 10, the functional fibers are configured to decrease the insulative quality of the batting with respect to at least heat based increases in humidity of the environment interacting with the batting by decreasing the thickness of the batting. Again the thickness of the batting varies as the fibers are oriented vertically and therefore the batting gets thicker and thinner when the fiber crimps and uncrimps.
Regarding claim 11, the functional fibers are configured to decrease the insulative quality of the batting with respect to at least heat based increases in humidity of the environment interacting with the batting above a predetermined threshhold humidity as is determined by the polymer selection by decreasing the thickness of the batting. Again the thickness of the batting varies as the fibers are oriented vertically and therefore the batting gets thicker and thinner when the fiber crimps and uncrimps.
Regarding claim 13, Dugan et al. teach fibers with a denier of 0.5-100 denier and 25-50mm in order to provide fibers that are adequate for responding to environmental stimuli with the desired properties. 
Regarding claim 16, the functional fibers include a hygroscopic and a non-hygroscopic component [0038 and 0045]. 
Regarding claim 17, Dugan teaches use of binder fibers in US Patent 4,789,592 which is incorporated. It would have been obvious to one of ordinary skill in the art to use the binder fibers as the non-functional fibers in order to not affect the functionality of the functional fibers. Further, Dugan teach the fibers can be bound using a binder (PG Pub. 2015/0140886 which is incorporated) and it is well known in the art to use binders including binder fibers to adhere fibers and therefore it would have been more than obvious to one of ordinary skill in the art to use binder fibers as the non-functional fibers and arrive at the claimed invention. 
Regarding claims 18-19, the non-functional fibers comprise synthetic fibers  including polyester fibers [0044]. 
Regarding claim 21, the previous combination is silent regarding the claimed amount of functional fibers in the fiber, but given the previous combination teaches the functional fibers  and that non-functional fibers can be added, then it would have been obvious to one of ordinary skill in the art to include at least 15% of functional fiber sin the blend as well as it would have been obvious to one of ordinary skill in the art to arrive at the claimed amount of functional fibers through routine experimentation. 
Regarding claim 22, the previous combination teaches an article comprising the self-regulating insulative batting according to claim 1. 
Regarding claim 23, Dugan teaches a number of uses for the article as taught including garments, medical textiles and domestic cover textiles so it would have been obvious to one of ordinary skill in the art to arrive at the claimed outerwear, clothing, sleeping bag or bedding. 
Regarding claim 24, Given the teachings of the previous combination it is clear the article is configured to be used by a user such that a micro climate interacting with the batting is 
Regarding claim 25, the article includes at least one outer protection layer that prevents the environment exterior to the self-regulating batting from interacting with the self-regulating batting as Dugan teaches the activatable layer is in between two layers in PG Pub. 2011/0092121 which is incorporated. Further it would have been obvious to one of ordinary skill in the art at the time of the invention to use the article such that an outer protection layer prevents the environment exterior of the self-regulating batting from interacting with the self-regulating batting as Dugan teaches use of the fabric in jackets and batting is known in the art to be enclosed with an outer layer in order to optimize regulation of the batting. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dugan (PG Pub. 2017/0145602) in view of Russell (Handbook of Nonwovens, The Textile Institute, Woodhead Publishing Limited, pp. 72-75, 2007) in view of Siniscalchi et al. (EP 0297199).
Regarding claim 20, The previous combination is silent regarding the claimed siliconized fibers. However, Siniscalchi et al. teach synthetic fibers which comprise siliconized fibers in order to provide a soft nonwoven. It would have been obvious to one of ordinary skill in the art at the time of the invention to use siliconized fibers of Siniscalchi et al. in the previous combination in order to provide a soft nonwoven and arrive at the claimed invention. 

Art Cited but not Used in Rejection
US Patent 5,593,746 teaches an insulating batting with a plurality of fibers. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.